t c memo united_states tax_court reliable credit association inc petitioner v commissioner of internal revenue respondent docket no filed date neale e creamer for petitioner shirley m francis for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge that is set forth below opinion of the special_trial_judge powell special_trial_judge this case is before the court on petitioner's motion as supplemented for an award of reasonable_litigation_costs pursuant to sec_7430 the only issues presented are whether respondent's position was substantially justified and whether if not the claimed litigation costs are reasonable in amount findings_of_fact reliable credit association inc reliable or petitioner is a corporation engaged in the business of purchasing existing notes and other contract receivables at a discount thereby realizing income over the life of the notes or receivables in the form of interest and upon maturity or collection equal to the discount at the time the petition was filed reliable's principal office was located in portland oregon respondent audited petitioner's and tax returns and issued a notice_of_deficiency to petitioner in the notice_of_deficiency respondent determined that for the taxable_year sec_2 petitioner does not request an award of reasonable_administrative_costs see sec_7430 respondent does not dispute that petitioner satisfies the remaining elements of a claim for reasonable_litigation_costs and petitioner was liable for deficiencies in the respective amounts of dollar_figure and dollar_figure and accuracy- related penalties under sec_6662 in the respective amounts of dollar_figure and dollar_figure essentially respondent's determinations were based on two contentions petitioner's method_of_accounting did not clearly reflect income and as a result various items of interest and discount income were understated and petitioner failed to substantiate deductions for bad_debts rental expenses and depreciation with regard to the first contention respondent determined that petitioner's books_and_records were inadequate to establish the amount of petitioner's gross_income petitioner timely filed a petition with this court subsequently petitioner hired milton d mittelstedt mittelstedt a certified_public_accountant with deloitte touche llp to assist in the litigation mittelstedt apparently did not attempt to reconcile petitioner's income from its accounting_records rather he prepared net_worth analyses a net_worth analysis is a reconstruction of a taxpayer's taxable_income based on changes of net_worth from the beginning to the end of a taxable_period these analyses became the basis of a settlement that was reached between petitioner and respondent's appeals officer for services rendered between date and date totaling hours mittelstedt charged petitioner dollar_figure this case was calendared for trial on date and was reported settled at the calendar call the parties entered into a closing_agreement signed by petitioner on date this agreement provided that the dispute would be resolved by using an indirect method of determining taxable_income because petitioner's records were inadequate to determine the amount of unearned discount income from various deferred income accounts and the amount of bad_debts from the various bad_debt accounts and that in subsequent years petitioner would maintain records sufficient to allow its tax_return to be audited on a line-by-line basis as the appropriate rules and regulations may require on date the parties filed a stipulation with this court providing that petitioner was liable for deficiencies in income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively the stipulation further provided that petitioner was not liable for the sec_6662 penalties for either year the motion for litigation costs was subsequently filed opinion general principles--substantially justified sec_7430 subject_to certain limitations not relevant here generally allows a taxpayer that files a petition in this court to recover reasonable_litigation_costs incurred with respect to the determination of any_tax or penalty provided the taxpayer is the prevailing_party to be considered a prevailing_party a taxpayer must establish inter alia that the position_of_the_united_states was not substantially justified sec_7430 the fact that the commissioner ultimately concedes all or part of a case is not sufficient to establish that the commissioner's position was unreasonable in an administrative or civil tax proceeding 92_tc_760 89_tc_79 affd in congress amended sec_7430 by replacing the term unreasonable with the phrase not substantially justified tax_reform_act_of_1986 publaw_99_514 100_stat_2752 this change was effected to conform sec_7430 more closely with the equal_access_to_justice_act eaja u s c sec h conf rept pincite 1986_3_cb_1 in the context of the eaja the supreme court has interpreted the phrase not substantially justified to mean justified to a degree that could satisfy a reasonable person 487_us_552 this court has consistently held that the substantially justified standard is not a departure from the reasonableness standard see eg 89_tc_79 affd 861_f2d_131 5th cir 861_f2d_131 5th cir furthermore it is generally considered reasonable for the commissioner to require a taxpayer to substantiate income and deductions and the commissioner typically will not be held liable for costs under sec_7430 for taking a position that requires a taxpayer to show that such requirements have been met see amann v commissioner tcmemo_1993_542 affd without published opinion 40_f3d_1235 1st cir chiaffarano v commissioner tcmemo_1992_614 the parties' contentions petitioner sets forth various arguments in support of the contention that respondent's position was not substantially justified the gravamens of petitioner's contention are respondent conceded the majority of the deficiencies respondent failed to employ certain standard auditing procedures that would have enabled respondent to easily ascertain the correct amount of the taxable_income and petitioner offered to settle the case prior to the issuance of the notice_of_deficiency for roughly the same amount as ultimately stipulated respondent's primary contention is that petitioner's books_and_records were inadequate and as a result respondent's determination was substantially justified specifically respondent contends that the records petitioner maintained were insufficient to establish the amount of petitioner's gross_income petitioner does not dispute this point in reply however petitioner contends that this contention evidences the commissioner's continued obsession that each line item_of_gross_income must be known with certainty rather than concentrating her attention on taxable_income the quantity on which the tax is actually calculated we note initially that sec_63 defines taxable_income as gross_income minus allowable deductions thus gross_income is the starting point for the computation of taxable_income in addition our tax system is based on self-assessment 362_us_145 as a result the code and the regulations contain various record keeping requirements sec_6001 requires that every person liable for any_tax imposed by this title shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs provides that any person subject_to tax under subtitle a of the code shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax while the requirements of sec_1_6001-1 income_tax regs are connected with the term or in this context we interpret or in the conjunctive rather than disjunctive cf 351_us_570 interpreting or in the conjunctive 43_f3d_794 3d cir holding that context is determinative of whether the term or is used in the conjunctive or disjunctive it is not open to question that taxpayers must keep records sufficient to establish the amount of income received deductions claimed as well as the amount of any credit rather than records that establish just one of the three see eg 24_tc_280 affd 235_f2d_879 4th cir rao v commissioner tcmemo_1996_500 wynn v commissioner tcmemo_1996_415 baker v commissioner tcmemo_1994_283 mitchell v commissioner tcmemo_1968_137 affd 416_f2d_101 7th cir in the absence of adequate books_and_records the commissioner may determine the existence and amount of a taxpayer's income by any method that clearly reflects income sec_446 40_tc_373 the commissioner may use any reasonable method dilando v commissioner tcmemo_1975_243 no particular method is required since circumstances will vary in individual cases harbin v commissioner supra pincite further the commissioner is not required to make estimations or ferret out every possible itemized_deduction 74_tc_1160 affd in part and revd and remanded in part on other grounds 692_f2d_587 9th cir petitioner does not directly attack the method_of_accounting that respondent used in determining its income and deductions and we have not been informed as to that methodology rather petitioner asserts that a taxpayer is not required to substantiate its gross_income provided taxable_income can be determined with reasonable accuracy given the definition of taxable_income and the recordkeeping requirements we disagree and conclude that petitioner was required to keep records sufficient to establish the amount of its gross_income 96_tc_858 affd 959_f2d_16 2d cir accordingly we find petitioner's argument that respondent's position was not substantially justified is fatally flawed see amann v commissioner tcmemo_1993_542 affd without published opinion 40_f3d_1235 1st cir chiaffarano v commissioner tcmemo_1992_614 petitioner makes other arguments most of which rely to some extent on the premise that petitioner was not required to keep records sufficient to establish the amount of its gross_income and for that reason they lack merit a few of these arguments however deserve some further discussion petitioner asserts that respondent's settlement of the case largely in petitioner's favor and for an amount roughly equal to an offer made by petitioner during audit establishes that respondent's position was not substantially justified we disagree as stated previously the settlement of a case in petitioner's favor is not determinative of whether respondent's position is substantially justified we find this particularly true in cases where the issue is substantiation of gross_income and deductions in reaching this conclusion we note that this case does not involve a situation where the commissioner continued to litigate the issue long after the taxpayer had provided the net_worth analyses here despite petitioner's apparent failure to keep adequate_records respondent settled the case accepting an indirect method of verifying taxable_income proposed by petitioner on condition that petitioner would change its method_of_accounting in such circumstances we believe that respondent's refusal of petitioner's settlement offers little weight in determining whether respondent's position was substantially justified in this regard while petitioner may have substantially prevailed the agreed deficiency is hardly de_minimis petitioner also argues that respondent should be estopped from challenging the adequacy of petitioner's records because respondent failed to raise the issue in a prior audit this argument is not well taken it is well established that the commissioner's failure to challenge a taxpayer's treatment of an item in an earlier year does not preclude an examination of the correctness of the treatment of that item in a later year 353_us_180 66_tc_761 affd 574_f2d_1332 5th cir lastly petitioner claims respondent failed to employ certain standard auditing procedures that would have enabled respondent to easily ascertain the correct amount of the deficiencies while as mentioned above petitioner does not directly attack respondent's method for determining gross_income and deductions petitioner contends that respondent was required to make net_worth analyses similar to that prepared by mittelstedt leaving aside the fact that this supposedly simple endeavor cost petitioner almost dollar_figure in accounting fees petitioner has not cited and we are not aware of any authority that requires the commissioner to employ particular auditing procedures in particular situations in sum when the taxpayer has defaulted in its task of supplying adequate_records the taxpayer is not in a position to be hypercritical of the commissioner's labor 394_f2d_366 5th cir affg tcmemo_1966_81 since we have found that respondent's position was substantially justified and therefore petitioner is not entitled to recover litigation costs there is no reason to determine whether the costs claimed are reasonable to reflect the above and the stipulation of the parties an appropriate order and decision will be entered petitioner has cited provisions of the internal_revenue_manual however such provisions are not mandatory and do not confer any rights upon taxpayers 671_f2d_963 6th cir
